DETAILED ACTION
This Office Action is in reply to Applicants application response to Non-Final Rejection received on September 29, 2021.  Claim(s) 1-6, 8-16, and 18-20 is/are currently pending in the instant application.  The application claims priority to U.S. Provisional application 62/729,856 filed on September 11, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to claims 1, 8, 11, and 18 in the response filed on 09/29/2021.  Claims 7 and 17 have also been canceled at this time. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-6, 8-16, and 18-20 are directed to a method which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 11.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
extracting, by a processor operatively coupled to a network, historical data from a database, operatively coupled to the network wherein the historical data comprises a plurality of stage levels representative of time a contact center resource spends servicing a stage level in a customer journey; 
pre-processing the historical data, wherein the pre-processing further comprises deriving adjacency graphs, deriving sequence-zeros, and deriving stage-histories, for each stage level such that the pre-processed data comprises probability vectors approximating stage paths; 
determining stage-predictions using the pre-processed historical data and constructing a predictions model, wherein the state-prediction comprises the steps of:
running a flushing algorithm which runs iterations of the historical datato flush volumes, determined by the probability vectors, through multiple stages and periods;
withholding a portion of the historical data for validation, resulting in a remainingportion;
using the remaining portion to build and train the prediction model; and 
calibrating the prediction model; and 
deriving by the processor, predicted workload demand using the constructed model and displaying the predicted workload demand in a graphical user interface operatively coupled to the network.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Collecting historical data, analyzing the historical data, establishing a prediction model, and predicting workload recites concepts performed in the human mind.  But for the “by a processor”, “ a network” and “a database” the claim encompasses a user collecting historical data, analyzing the data for probability statistics, and modeling a contact center environment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The database in Claim 1 is just applying generic computer components to the recited abstract limitations.  The database in Claim 11 is just data storage.  Claim 11 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor and a database coupled to a network (Claims 1 and 11). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0029] about implantation using general purpose or special purpose computing devices (Each of the end user devices 105 may be a communication device conventional in the art, such as a telephone, wireless phone, smart phone, personal computer, electronic tablet, laptop, etc., to name some non-limiting examples.) and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-6, 8-10, 12-16, and 18-20 further define the abstract idea that is present in their respective independent claims 1 and 11 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bay Bridge U.S. Publication 2014/0219436 A1 (hereafter BAY BRIDGE) in view of Annadata et al. U.S. Publication 2007/0211578 A1 (hereafter Annadata).
Regarding claim 1, BAY BRIDGE discloses a method for predicting workload demand for resource planning in a contact center environment (a method for predicting workflow distribution (workload demand) which is behavior data for resource planning in a contact center environment; paragraphs [0050], [0071], [0084], [0090]), the method comprising: extracting, by a processor operatively coupled to a network, historical data from a database operatively coupled to the network (querying (extracting) a contact and performance history database for receiving performance history information; paragraph [0062], The data produced in steps 700, 705, 710, and 715 is then stored in a contact and performance history database (step 720). Par. [0101], Par. [0132], Apparatus implementing these techniques may include appropriate input and output devices, a computer processor, and a computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor. Par. [0165]), wherein the historical data comprises a plurality of stage levels representative of time a contact center resource spends servicing a stage level in a customer journey (the performance history information comprises a plurality of management units (plurality of stage levels) corresponding to a percentage of time a phone agent which is a resource (contact center resource) spends servicing a phone call (stage level) in a customer interaction (customer journey); paragraphs [0053]-[0054], [0109], [0112], claim 32 of BAY BRIDGE); 
processing the performance history information based on initial selection (pre-processing); paragraphs [0017]-[0018], [0029]), wherein the pre-processing further comprises deriving adjacency graphs, and deriving stage-histories, for each stage level (the initial selection process comprises accessing time series graphs between staffing level against service level, average speed of answer, revenue, number of abandons, and profit (adjacency graphs) of the values of each of the analysis fields, and a historic hourly distribution (stage-histories) of management units for each of the staffing level; paragraphs [0017]-[0018], [0109], [0132], claim 8 of BAY BRIDGE) such that the pre-processed data comprises probability vectors approximating stage paths (The processing step 715 begins by accessing the call-by-call data from the CIS 125. This call-by-call data is then aggregated and segmented by account characteristics, by wait time, or by time of day called. After the aggregation and segmentation, summary statistics are produced for each customer segment. The summary statistics produced for each segment may include: (1) service level; (2) call wait time; (3) probability of abandon; (4) mean time to abandon; (5) the cost of abandon; (6) average handle time; (7) customer value; and (8) the distribution of call purpose. Another statistic that may be produced is average customer "satisfaction." The satisfaction of a customer may be estimated by testing and surveying the customer base. The summary statistics are then incorporated into a report that describes the customer behavior of a given customer segment. The report may be used by managers to obtain a better understanding of how contact center performance impacts different customer segments. Par. [0100]); 
determining stage-predictions using the pre-processed historical data and constructing a predictions model (determining hourly contact center performance metric predictions using the initial selection of the performance history information and develop an analytic model; paragraphs [0017]-[0018], [0062], [0105]), wherein the stage-prediction comprises the steps of:
running a flushing algorithm which runs iterations of the historical data to flush volumes, determined by the probability vectors, through multiple stages and periods; 
withholding a portion of historical data for validation, resulting in a remaining portion; 
using the remaining portion to build and train the predictions model; and 
calibrating the prediction model; and ([par. 0071], iterative modeling process 500 that is to be used to develop and validate the contact center system analytic model. The process 500 includes gathering performance and behavior data (step 505); developing an analytic mode of the physical processing system based on the performance and behavior data (step 510); running the model and storing the results (step 515), which may include predictions of the expected performance of the contact center system; comparing the results with actual performance data (step 520); and validating the model (step 525). Par. [0072], generic iterative modeling process 500 may be used to develop and validate the contact center model as shown in FIG. 6. Developing and validating the contact center model (step 415) includes processing the data captured for each management unit and contact demand unit (step 600), developing an analytic model using the workflow relationships (step 605), running the model by inputting historic management unit and contact demand unit data (step 610), and comparing the model output with historic contact center performance figures (step 615). If the model output corresponds to the historic contact center performance figures, then the model is validated (step 620). If the model output does not correspond to the historic contact center performance figures, then the assumptions used to develop the model must be revisited and the data captured for each management unit and contact demand unit must be reprocessed. Par. [0101], [0102], [0105]); and 
deriving, by the processor, predicted workload demand using the predictions model (gathering the predicted workflow distribution using the analytic model; paragraphs [0050], [0071], [0084], and [0090]) and displaying the predicted workload demand in a graphical user interface operatively coupled to the network (par. [0110], Fig. 9; The analysis fields 910 include full-time staff fields 935, part time staff fields 940, staff total fields 945, calls fields 950, and performance fields 955. In FIG. 9, all of these fields show values per month. In this case, the current month under analysis (column 960) is April 2001. The values of the analysis fields 910 corresponding to the months of April 2000 to March 2001 are also shown and display the historic staffing level, call volume, and performance values if the display options field 905 is set to "Actual". However, if the display options field 905 is set to "Forecasts," then the staffing level, call volume, and performance values shown in the analysis fields 910 reflect the historic forecasts for those fields. Alternatively, the analysis fields 910 may be chosen to correspond to values per day or per week by, for example, double-clicking one of the month labels at the top of one of the columns (e.g., double-clicking on the words "March-01").).

ANNADATA discloses, in the same field of invention, wherein the pre-processing further comprises deriving sequence-zeros for each stage level (the processing includes changing the skill requirements before invoking the transfer comprises defining indicate level of expertise 3=EXPERT 2=INTERMEDLATE l=NOVICE 0=NO_SKILL for each transfer in the queue; paragraphs [0151], [0207]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of BAY BRIDGE to provide wherein the pre-processing further comprises deriving sequence-zeros for each stage level, as taught by ANNADATA, in order to gain the advantage improving customer response time (See ANNADATA; paragraph [0060]) as combining known prior art elements will yield a predictable result.

Regarding claim 2, BAY BRIDGE, in view of ANNADATA, discloses wherein the stage levels comprise points of focus of the customer journey and transitions from each stage in the customer journey (the plurality of management units comprises allocating type of servicing required (points of focus) for customer calls associated with the customer interaction and change in the workflow (transitions) between each unit in the customer interaction; paragraphs [0109], [0139], claim 32 of BAY BRIDGE).

Regarding claim 3, BAY BRIDGE, in view of ANNADATA, discloses wherein the extracting is triggered by one of the following: user action, scheduled job, and queue request from another service (querying the contact and performance history database is based on user input (user action); paragraphs [0132]).

Regarding claim 4, BAY BRIDGE, in view of ANNADATA, discloses wherein the adjacency graphs model graph connections among stages (the time series graphs generate mapping arrangements (model graph connections) between units; paragraphs [0070], [0132]).

a 0 level of expertise= NO_SKILL (sequence-zero) comprises a first level of expertise of a queue (chain) of a queuing system for queuing work items (progression of sequences) to an agent having the appropriate skills to respond to a customer support request; paragraphs [0042], [0207]).

Regarding claim 8, BAY BRIDGE, in view of ANNADATA, discloses wherein flushing volumes comprises working backwards from forecast start data minus one period and repeating with each repetition increasing each period by one (par. [0103], [0106]; granular contact center performance data is then processed into daily, weekly, or monthly performance data, Assuming an hour is the time increment. BAY BRIDGE)

Regarding claim 9, BAY BRIDGE, in view of ANNADATA, discloses wherein the predicted workload demand comprises workload generated from a volume of interactions as a customer progresses through stages in the customer journey, including predicted abandons (the predicted workflow distribution comprises workload generated from call volume (volume of interactions) as the customer using call routing plan (progresses) through units in the customer interaction including predicted number of abandons; paragraphs [0053], [0084], [0090], [0105] BAY BRIDGE).

Regarding claim 10, BAY BRIDGE, in view of ANNADATA, discloses wherein the predicted workload demand further comprises resources citations and explanations supporting such statement required to handle the predicted workload to deliver KPI metric targets for the contact center (the predicting workflow distribution comprises total agents available (resources required) to receive calls (handle) associated the workflow distribution to forecast performance metric to be achieved (KPI metric targets) for the contact center; paragraphs [0065], [0084], [0090], [0105], [0133] BAY BRIDGE).

Claim 11 is substantially similar to claim 1 and therefore rejected under the same rationale. 

Claim 12 is substantially similar to claim 2 and therefore rejected under the same rationale. 
Claim 13 is substantially similar to claim 3 and therefore rejected under the same rationale. 
Claim 14 is substantially similar to claim 4 and therefore rejected under the same rationale. 
Claim 15 is substantially similar to claim 5 and therefore rejected under the same rationale. 
Claim 17 is substantially similar to claim 7 and therefore rejected under the same rationale. 
Claim 18 is substantially similar to claim 8 and therefore rejected under the same rationale. 
Claim 19 is substantially similar to claim 9 and therefore rejected under the same rationale. 
Claim 20 is substantially similar to claim 10 and therefore rejected under the same rationale. 

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bay Bridge U.S. Publication 2014/0219436 A1 (hereafter Bay Bridge) in view of Annadata et al. U.S. Publication 2007/0211578 A1 (hereafter Annadata) in further view of BBNT Solutions WO 02/089455

Regarding claim 6, BAY BRIDGE, in view of ANNADATA, discloses wherein a stage-history comprises a property for each stage comprising historical abandon rate (historic data comprises an account characteristic (property) for each stage comprising a mean time to abandon (abandon rate); paragraphs [0084], [0100]). 
BAY BRIDGE does not disclose wherein a stage-history comprises a property for each stage comprising historical vector count, and probability vector matrix. 
BBNT SOLUTIONS discloses wherein a stage-history comprises a property for each stage comprising historical vector count, and probability vector matrix (past data utilized in routing callers (stage-history) to each destination comprises a topic (property) for each destination comprising an output of L-dimensional vector b of benefit scores (historical vector count) and probability benefit matrix (probability vector matrix); paragraphs [0043], [0048]-[0050]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of BAY BRIDGE to provide wherein a stage-history comprises a property for each stage comprising historical vector count, and probability vector matrix, as taught by BBNT SOLUTIONS, in order to gain the advantage of switching See BBNT SOLUTIONS; paragraph [0013]) as combining prior art elements is known to yield a predictable result. 

Claim 16 is substantially similar to claim 6 and therefore rejected under the same rationale. 

Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive.  The arguments begin on page 6 of the response.  The Applicants state that claims 1 and 11 have been amended with additional elements for integration into a practical application and to address the rejection under 35 U.S.C. § 112.  Specifically, the Applicants state that claims 1 and 11 have been amended to include a processor and a network for communication between the processor and database.  The Applicant further requests that the rejections be withdrawn.   
The Examiner agrees that the amendments to at least claims 1 and 11 overcome the previously cited rejection under 35 U.S.C. § 112.  The addition of a processor and a network language are sufficient to obviate the rejection.
Regarding the rejection under 35 U.S.C. § 101, the arguments are not persuasive.  The applicants position that the claims are integrated into a practical application are not persuasive.  The Examiner disagrees with the Applicant, specifically because the computer is merely applied to the otherwise abstract idea.   In this case, the judicial exception is merely using a computer as a tool to perform the abstract idea.  

Regarding the rejection under 35 U.S.C. § 103 in view the combination of Bay Bridge and Annadata, the applicants argue that the amended claim language is not taught or suggested by the cited references.  Specifically the Applicants cite the amendment to claim 1 where the Applicants position is that the amendments are supported by the specification and a distinguishable over the prior art.  
The Examiner does not agree with the argument.  The majority of the amendment to claims 1 and 11 are from the inclusion of dependent claims 7 and 17 respectively.  Claims 7 and 17 were previously 

In summary, the Examiner does not agree with the applicant’s arguments and the rejections hereby stand.  The Application is not in condition for allowance as alleged by the Applicant. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        October 21, 2021